DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

 Response to Amendment
In response to the amendment received on 04/14/2022:
Claims 1-12, 20 are currently examined.  
Claims 13-19 are withdrawn.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 line 2 recites the limitation "the ratio".  There is insufficient antecedent basis for this limitation in the claim.
Examiner is treating the limitation as “a ratio” and suggests amending the claim to either i) include a ratio in claim 1, ii) replace “the” with “a” in claim 9, or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation in claim 8 line 2 “wherein the rejuvenating emulsion does not contain any virgin asphalt” does not further limit the recitation in claim 1 lines 6-7 “wherein the only asphalt in the dual emulsion system is the asphalt portion of the asphalt emulsion” because the recitations are essentially the same.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotiuga et al. (WO 2012/169890 A1) (“Cotiuga” hereinafter), as evidenced by Cambridge English Dictionary (Bitumen definition) (“Dictionary” hereinafter) with respect to claim 1.

Regarding claim 1, Cotiuga teaches a dual emulsion system (see Cotiuga at P11, L25-26 teaching according to the present disclosure, the bituminous emulsion can be obtained by combining at least an emulsion A and an emulsion B).  The bituminous emulsion is taken to meet the claimed dual emulsion system, 
comprising:
a rejuvenating emulsion comprising a stable liquid dispersion in water of at least one rejuvenating agent and a first emulsifying agent (see Cotiuga at P11 L11-19 teaching emulsion B comprises… an aqueous phase… an oil phase… a cationic emulsifier, and see Cotiuga at P9 L17-18 teaching the oil is selected from the group consisting of… wherein vegetable oils are featured in the list).  
The oil phase consisting of vegetable oil is taken to meet the claimed at least one rejuvenating agent as defined in the Specification at [0032]-[0033].  Specification at [0033] discloses that biobased rejuvenating agents may include oils… non-limiting examples of biobased rejuvenating agents include one or more… wherein vegetable oil is featured in the list.
The cationic emulsifier is taken to meet the claimed first emulsifying agent; and 
an asphalt emulsion comprising a stable liquid dispersion in water containing an asphalt portion and a second emulsifying agent (see Cotiuga at P10 L28 to P11 L5 teaching emulsion A comprises… an aqueous phase…  it is preferred that emulsion A comprises… bituminous binder… emulsion A preferably comprises… cationic emulsifier, and see Cotiuga at P7 L8 teaching the bituminous binder may be a bitumen).
The bituminous binder is taken to meet the claimed asphalt portion because bitumen is defined as a black, sticky substance such as tar or asphalt (see Dictionary at page 1 evidencing that the definition of bitumen).
 The cationic emulsifier is taken to meet the claimed second emulsifying agent; 
wherein the only asphalt in the dual emulsion system is the asphalt portion of the asphalt emulsion (see Cotiuga at P10 L26 to P11 L21 teaching emulsions A and B, wherein only emulsion A contains bituminous binder).

Regarding claim 8, Cotiuga teaches the limitations as applied to claim 1 above, and Cotiuga further teaches wherein the rejuvenating emulsion does not contain any virgin asphalt (see Cotiuga at P10 L26 to P11 L21 teaching emulsions A and B, wherein only emulsion A (or asphalt emulsion) contains bituminous binder).

Regarding claim 9, Cotiuga teaches the limitations as applied to claim 1 above, and Cotiuga further teaches wherein a ratio of rejuvenating agent to water in the rejuvenating emulsion is about 0.25:1 to about 3:1 (see Cotiuga at P11 L11-13 teaching emulsion B comprises about 25 to about 75 wt.% of an aqueous phase and about 75 to about 25 wt% of an oil phase, based on the total weight of emulsion B).  One of ordinary skill in the art would appreciate that the ratio of rejuvenating agent (or oil) to water is about 0.25:1 (or 0.25 wt% oil phase to 75% aqueous phase) to about 3:1 (or 0.75 wt% oil phase to 25% aqueous phase).

Regarding claim 10, Cotiuga teaches the limitations as applied to claim 1 above, and Cotiuga further teaches wherein the rejuvenating agent is about 25% to about 75% of the total weight of the rejuvenating emulsion (see Cotiuga at P11 L11-13 teaching emulsion B comprises… about 75 to about 25 wt% of an oil phase, based on the total weight of emulsion B).

Regarding claim 11, Cotiuga teaches the limitations as applied to claim 1 above, and Cotiuga further teaches wherein the rejuvenating agent comprises a biobased rejuvenating oil (see Cotiuga at P9 L17-18 teaching the oil is selected from the group consisting of… wherein vegetable oils are featured in the list).  
The oil phase consisting of vegetable oil is taken to meet the claimed biobased rejuvenating agent as defined in the Specification at [0032]-[0033].  Specification at [0033] discloses that biobased rejuvenating agents may include oils… non-limiting examples of biobased rejuvenating agents include one or more… wherein vegetable oil is featured in the list.

Regarding claim 12, Cotiuga teaches the limitations as applied to claim 1 above, and Cotiuga further teaches wherein the rejuvenating emulsion, the asphalt emulsion or both, comprise(s) one or more polymers (see Cotiuga at P8 L20-22 teaching according to an embodiment of the present disclosure, the bituminous binder is a polymer-modified bitumen, i.e. that the bituminous binder comprises bitumen and an elastomer).

Claims 1, 6-9, 11-12, 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rostler (US 3,825,513) (“Rostler” hereinafter), as evidenced by Eastern Petroleum (Rubber Processing oil) (“Eastern” hereinafter) with respect to claims 1 and 11, and as evidenced by McDade et al. (US 8,814,464 B2, cited in the previous office action) (“McDade” hereinafter) with respect to claims 6, 7, and 20.
In the interest of advancing prosecution, the rejection for claim 1 by Rostler as outlined below is an alternative rejection for claim 1 by Cotiuga.

Regarding claim 1, Rostler teaches a dual emulsion system (see Rostler at C18 L33-35 teaching Example 3 comprising Emulsion A and Emulsion B and blends of the two, also see Rostler at C17 L51 teaching Example 1 – manufacture of Emulsion A, and see Rostler at C18 L4 teaching Example 2 – manufacture of Emulsion B.  In addition, see Rostler at C3 L10-15 teaching the primary emulsion… is designated Emulsion A, which is essentially free of asphaltenes, and the secondary emulsion which contains asphaltenes… is designated Emulsion B).  The embodiment Example 3 comprising Emulsion A and Emulsion B blend is taken to meet the claimed dual emulsion system,
comprising:
a rejuvenating emulsion comprising a stable liquid dispersion in water of at least one rejuvenating agent and a first emulsifying agent (see Rostler at C17 L51-61 teaching emulsion A comprising a mixture of water… a cationic emulsifying agent, Redicote E-1… form solution 1… a mixture… wherein extender oil (ASTM Type 101)… form solution 2… the two solutions where then emulsified).  
The extender oil (ASTM Type 101) is taken to meet the claimed at least one rejuvenating agent because it is an aromatic type oil as evidenced by Eastern and as defined in the Specification at [0032]-[0033] (see Eastern at page 2 paragraph 1 evidencing rubber extender oil… are high aromatic type oil, and see Eastern at page 2 paragraph 3 evidencing rubber extender oil… are ASTM 101 type oil, and see Specification at [0032] disclosing that petroleum based rejuvenating agents can comprise… wherein an aromatic rejuvenating oil is featured in the list).
The cationic emulsifying agent, Redicote E-1 is taken to meet the claimed first emulsifying agent; and 
an asphalt emulsion comprising a stable liquid dispersion in water containing an asphalt portion and a second emulsifying agent (see Rostler at C18 L4-19 teaching emulsion B comprises water… Redicote E-1… asphalt).
The Redicote E-1 is taken to meet the claimed second emulsifying agent; 

wherein the only asphalt in the dual emulsion system is the asphalt portion of the asphalt emulsion (see Rostler at C17 L50 to C18 L18 teaching emulsions A and B, wherein only emulsion B contains asphalt).

Regarding claims 6, 7 and 20, Rostler teaches the limitations as applied to claim 1 above, and Rostler further teaches comprising 6.0 lbs of a cationic emulsifying agent, Redicote E-1 in emulsion A (see Rostler at C17 L50-53), and 9.3 lbs Redicote E-1 in emulsion B (see Rostler at C18 L4-12).
The 6.0 lbs Redicote E-1 in emulsion A and 9.3 lbs Redicote E-1 in emulsion B is taken to meet the claimed wherein the first and second emulsifying agents are the same and are used in different amounts (claim 7).  In addition, 6.0 lbs Redicote E-1 in emulsion A and 9.3 lbs Redicote E-1 in emulsion B is taken to be capable of providing different setting times of the rejuvenating emulsion and the asphalt emulsion.
Moreover, the 6.0 lbs Redicote E-1 in emulsion A and 9.3 lbs Redicote E-1 in emulsion B is taken to meet the claimed wherein the rejuvenating emulsion has a different setting time than the asphalt emulsion (claim 6), as evidenced by McDade (see McDade at C4 L17-18 evidencing that reducing the amount of surfactant in an emulsion can lead to a shorter setting time).  Since emulsion A has less cationic emulsifying agent, Redicote E-1 than emulsion B, then emulsions A and B have different setting times.
Furthermore, the 6.0 lbs Redicote E-1 in emulsion A and 9.3 lbs Redicote E-1 in emulsion B is taken to meet the claimed wherein the first emulsifying agent in the rejuvenating emulsion has a faster setting time than the second emulsifying agent in the asphalt emulsion (claim 20), as evidenced by McDade (see McDade at C4 L17-18 evidencing that reducing the amount of surfactant in an emulsion can lead to a shorter setting time).  Since emulsion A has less cationic emulsifying agent, Redicote E-1 than emulsion B, then emulsion A (or rejuvenating emulsion) with a first emulsifying agent has a faster setting time than emulsion B (or asphalt emulsion) with a second emulsifying agent.

Regarding claim 8, Rostler teaches the limitations as applied to claim 1 above, and Rostler further teaches wherein the rejuvenating emulsion does not contain any virgin asphalt (see Rostler at C17 L50 to C18 L18 teaching emulsions A and B, wherein only emulsion B (or asphalt emulsion) contains asphalt).

Regarding claim 9, Rostler teaches the limitations as applied to claim 1 above, and Rostler further teaches wherein a ratio of rejuvenating agent to water in the rejuvenating emulsion is about 0.25:1 to about 3:1 (see Rostler at C17 L50-53, 59 teaching emulsion A comprises 66.3 lbs of water… 69.3 lbs of extender oil (ASTM type 101)).
One of ordinary skill in the art would appreciate that the ratio of oil (or rejuvenating agent) to water is 1.05:1 (or 69.3:66.3), which is within the claimed range of about 0.25:1 to about 3:1.  In the case "[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art" (see MPEP § 2131.03.I).	

Regarding claim 11, Rostler teaches the limitations as applied to claim 1 above, and Rostler further teaches wherein the rejuvenating agent comprises… an aromatic rejuvenating oil (see Rostler at C17 L59-61 teaching extender oil (ASTM Type 101)).  
The extender oil (ASTM Type 101) is taken to meet the claimed at least one rejuvenating agent because it is an aromatic type oil as evidenced by Eastern (see Eastern at page 2 paragraph 1 evidencing rubber extender oil… are high aromatic type oil, and see Eastern at page 2 paragraph 3 evidencing rubber extender oil… are ASTM 101 type oil).

Regarding claim 12, Rostler teaches the limitations as applied to claim 1 above, and Rostler further teaches wherein the rejuvenating emulsion… comprise(s) one or more polymers (see Rostler at C17 L50-57 teaching emulsion A (or rejuvenating emulsion) comprises a styrene ended block copolymer).   The styrene ended block copolymer is taken to meet the claimed wherein the rejuvenating emulsion… comprise(s) one or more polymers because Rostler teaches in forming the primary emulsion… designated as emulsion A, the polymer… and the oil… are dispersed in solvent (see Rostler at C9 L51-53), and the selection ratios of elastomer to resin to oil is influenced by the strength and viscosity of the polymer… may use any thermoplastic poly(styrene) ended block copolymer which meets the requirements (see Rostler at C10 L48-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being anticipated by Rostler.

Regarding claim 10, Rostler teaches the limitations as applied to claim 1 above, and Rostler further teaches Example 1 comprises… 66.3 lbs water… 6.0 lbs cationic emulsifying agent… 3.0 lbs acetic acid… 25 lbs styrene ended block copolymer… 47 lbs trichlorethylene… 53.3 lbs of amorphous resin… 31.3 lbs xylene… 69.3 lbs extender oil (see Rostler at C17 L50-60).
One of ordinary skill in the art would be able to determine that the total amount of emulsion A is 301.2 lbs (or 66.3 + 6.0 + 3.0 + 25 + 47 + 53.3 + 31.3 + 69.3).  And, the oil (or rejuvenating agent is about 23% (or 69.3 ÷ 301.2).
However, Rostler also teaches specific formulation which is presently preferred embodiment of the primary emulsion A (see Rostler at C12 L 43-44)… composition #2 comprising 9.0 % Solprene 406-08 and 51% Califlux GP (see Rostler at C12 L64-67), wherein Solprene 406-08 is a polymer (see Rostler at C5 Table 1 last row teaching polymer designation Solprene 406-08), and Califlux GP is an oil (see Rostler at C6 Table 4 first row teaching Califlux GP, rubber extender oil ASTM type 101).         
The 51% Califlux GP is taken to meet the claimed wherein the rejuvenating agent is about 25% to about 75% of the total weight of the rejuvenating emulsion.  
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected 51% Califlux GP rubber extender oil ASTM type 101 taught by Rostler because there is a reasonable expectation of success that the disclosed amount for an extender oil ASTM type 101 would be suitable in emulsion A (or rejuvenating emulsion).  
                                       
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rostler in view of McDade.

Regarding claim 2, Rostler teaches the limitations as applied to claim 1 above, but Rostler does not explicitly teach that the dual emulsion system further comprises a fractionated recycled asphalt product.
Like Rostler, McDade teaches emulsions (see McDade at C2 L64-65 teaching emulsions include any asphalt emulsions known in the art).  McDade also teaches that in general, asphalt emulsion includes asphalt particles dispersed through a solution of water and a chemical surfactant… asphalt emulsions can also contain other agents including, but not limited to, polymers, solvents and rejuvenators (see McDade at C2 L66-C3 L2).
McDade also teaches that recycled reclaimed asphalt pavement (“RAP”) is asphalt pavement that has been removed from a surface, mixed with additives and reapplied to a surface… recycling RAP… has been performed for many years by various departments of transportation and roadway authorities (see McDade at C1 L20-25).  And, RAP has also been recycled using asphalt emulsions (see McDade at C1 L40).  Furthermore, recycled RAP formulations… along with method of making and using the same, are needed (see McDade at C1 L50-53).  Also, McDade teaches that RAP can be reprocessed and reused in new asphalt materials (see McDade at C2 L37-38).
McDade further teaches methods of making recycled RAP include fractionating RAP to satisfy certain size constraints, and combining the fractionated RAP with various quantities of emulsions (see McDade at C2 L5-8).  The combining the fractionated RAP with various quantities of emulsions is taken to meet the claimed the dual emulsion system further comprises a fractionated recycled asphalt product.
As such, one of ordinary skill in the art would appreciate that McDade teaches that the use of recycled RAP formulations along with method of making and using the same are needed even though recycling RAP has been performed for many years by various departments of transportation and roadway authorities, and seek those advantages by combining the fractionated RAP with various quantities of emulsions as taught by Rostler.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add fractionated RAP as taught by McDade with the emulsion as taught by Rostler because the use of recycled RAP formulations along with method of making and using the same are needed even though recycling RAP has been performed for many years by various departments of transportation and roadway authorities.

Regarding claim 3, Rostler in view of McDade teaches the limitations as applied to claims 1-2 above, and McDade further teaches that the dual emulsion system comprising less than about 5% by weight of the fractionated recycled asphalt product (see McDade at C8 L56-57 teaching in some embodiments, the emulsion is 1-2% by weight of RAP, and see McDade at C8 L65-66 teaching the weight percent of emulsion used can be adjusted base on field conditions).
The emulsion is 1-2% by weight of RAP is within the claimed less than about 5% by weight of the fractionated recycled asphalt product.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 4, Rostler in view of McDade teaches the limitations as applied to claims 1-2 above, and McDade further teaches wherein the fractionated recycled asphalt comprises reclaimed asphalt pavement (see McDade at C2 L31-32 teaching RAP is asphalt paving material that has been removed from a paved surface).

Regarding claim 5, Rostler in view of McDade teaches the limitations as applied to claims 1-2 above, and McDade further teaches wherein at least 95% of the fractionated recycled asphalt product has a size less than about ¾ inch (see McDade at C2 L55-56 and L59-62 teaching RAP can be selected to include only RAP particles having a specific size… these result in RAP particles having… less than ¾ inch in diameter).  Since, RAP particles having a specific size of less than ¾ inch in diameter can be selected, then, McDade teaches 100% of the fractionated recycled asphalt product has a size less than about ¾ inch.  Thus, meeting the claimed at least 95% of the fractionated recycled asphalt product has a size less than about ¾ inch.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, specifically the use of Graf and Deneuvillers, have been considered but are moot because the new grounds of rejection for claim 1 (i.e. Cotiuga and Rostler) do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735